AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRJCT OF CALIFORNIA
             UNITED STATES OF AMERICA                              JUDGMENT IN_A Cff!/~'~IlN&~A~ ..,_ ,., -:,
                                   V.                              (For Offenses Committed On or Aftei-November 11·1!ffi9')
         GIBRIAN JESUS CUEVAS-TERAN (I)
                                                                      Case Number:        3:]9'.CR;04655-AJl3

                                                                   Robert H Rexrode, III
                                                                   Defendant's Attorney
USM Number                         91095-298
• -
THE DEFENDANT:
ISi. pleaded guilty to count(s)         One of the Information

 D   was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title and Section/ Nature of Offense                                                                                 Count
 18:1546(a)- Fraud and Misuse of Visas, Permits, and Other Entry Documents (Felony)                                     I




     The defendant is sentenced as provided in pages 2 through                2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D   The defendant has been found not guilty on count(s)

 D   Count(s)                                                 is          dismissed on the motion of the United States.

 ISi Assessment: $100.00 - Remitted


 D    JVTA Assessment*:$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ISi Fine waived                   D
                               Forfeiture pursuant to order filed                                       , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mstiling address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                       ON. ANTHONY J. BAT                     IA
                                                                     UNITED STATES DISTRJCT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                GIBRJAN JESUS CUEVAS-TERAN (1)                                           Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-04655-AJB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       •      _ _ _ _ _ _ _ _ AM.
             at
                                                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

        •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

  I have executed this judgment as follows:

        Defendant delivered on
                                 ------------- to
  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                     DEPUTY UNITED STATES MARSHAL




                                                                                                    3:19-CR-04655-AJB
